Title: Minutes of the Board of Visitors of the University of Virginia, 4 October 1825
From: Jefferson, Thomas
To: 


        
          Tuesday Oct. 4. [1825]
        
        The board met according to adjournment. Present the same members as yesterday.
        On complaint from the Faculty of certain riotous proceedings of some of the Students on the nights of Sep. 30. and Oct. 2. and of insults on some of the Professors the whole of the Students were called before the board of Visitors. They were exhorted to state to the board the facts which had taken place within their knolege, whereupon 14. of them came forward and acknoleged that on the night of the 2d. they had masked & disguised themselves and gone out on the lawn where they had made some noise but denied they had committed any trespasses or insults on the Professors, and on their engaging to appear before the board of the Faculty and to repeat to them the information now given, they were dismissed.
        The board recieves from Messrs. Key and long a written declaration that in consequence of the transactions which had taken place, and particularly

of a remonstrance of the day before subscribed by 65. students they could no longer remain in their present situations, that they had lost all confidence in the signers of that remonstrance, and cannot, and will not meet them again.
        The board adjourned to tomorrow.
      